Exhibit 99.1 Post Q3 2011 Earnings Release - Last updated November 15, 2011 INVESTOR REFERENCE BOOK (Reclassified for long-term acute care hospitals moving to discontinued operations) Exhibit 99.1 The information contained in this presentation includes certain estimates, projections and other forward- looking information that reflect our current outlook, views and plans with respect to future events, including legislative and regulatory developments, strategy, capital expenditures, financial performance, and business model. These estimates, projections and other forward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable. Inevitably, there will be differences between such estimates and actual events or results, and those differences may be material. There can be no assurance that any estimates, projections or forward-looking information will be realized. All such estimates, projections and forward-looking information speak only as of the date hereof.
